Bunn, C. J. This is a suit for damages in the killing of a horse colt by one of the handcars of the defendant, tried and determined in the Conway circuit court. Judgment by default was rendered, and the company appealed. Conceding that there is sufficient evidence to sustain the judgment, although the evidence is weak at best, the only remaining question is, whether or not the venue was proved, and this question is raised by the third assignment of errors; that is to say: “The court had no jurisdiction of the case.” The jurisdictional facts were alleged in the complaint, but in no very direct way. The failure to show jurisdiction consisted in a failure to prove the venue as required in section 6352, Sandels & Hill’s Digest. This section fixes the local jurisdiction of suits for damages in killing live stock in the county where the killing occurred. In the trial of this cause there was no evidence whatever showing the county in which the killing occurred. This case therefore comes under the principle announced in Little Rock & Ft. Smith Ry. Co. v. Jamison, 70 Ark. 346. The same principle is announced in L. R. & Ft. S. Ry. Co. v. Clifton, 38 Ark. 205. In all matters pertaining to real estate, the jurisdiction is confined to courts sitting in the county where the real estate is situated, and this court said in Jacks v. Moore, 33 Ark. 31: “An action for injury to real property must be brought in the county in which the property is situated,” and “no consent of parties, express or implied, can give jurisdiction to a court to try a cause.” The question of local or territorial jurisdiction not coming under the head of personal jurisdiction, but of the subject-matter, brings this and similar cases under the rule that consent cannot confer jurisdiction, and the question of jurisdiction can be raised at any time. The judgment in this case is therefore reversed, and the cause remanded for a new trial.